*554ORDER
PER CURIAM.
AND NOW, this 18th day of September, 1987, it is hereby ORDERED and DECREED that the petition for allowance of appeal is granted limited to the issues of whether the trial judge erred by not awarding attorney’s fees under the Magnuson-Moss Warranty-Federal Trade Commission Improvement Act, 15 U.S.C. § 2310 et seq., and whether the trial judge erred by not trebling the jury’s award under the Pennsylvania Unfair Trade Practices and Consumer Protection Law, Act of November 24, 1976, P.L. 1166, as amended, 73 P.S. § 201-1 et seq.
LARSEN, J., would have joined a general grant of this case.